DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 04/22/2022 is acknowledged. Claims 12-15 have been withdrawn.

Claim Objections
Claims 1, 4, 7-11 are objected to because of the following informalities:  
Claim 1 line 5 recites “the longitudinal axis of the free end of the fastening element body runs parallel +/_ 25 degrees to the longitudinal axis of the scaffolding pole”; the limitations “the longitudinal axis of the free end”, “the free end” and “the longitudinal axis of the scaffolding pole” all lack antecedent basis in the claims.
Claim 4 recites the limitation "the side of the fastening element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the opposite side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations " a scaffolding element”, “a railing” and “a fastening element body” (also recited in claim 9); since claims 8 and 9 includes all the limitations of claim 1 which already all of the above limitations already established, examiner recommends referring back to these limitations with article “the” instead of “a” which implies reestablishing those limitations; except for line 3 in claim 9 which appears to need to recite “a second fastening element”; revision and correction are required.  
Claim 10 recites “the through- openings” is applicant referring to the first through opening?  It’s clear via the disclosure, please amend accordingly.
Claim 11 recites the limitation "the clear width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the maximum cross- sectional width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 9, the phrase " in the form of a slot " renders the claims indefinite because the claims include elements not actually disclosed; since it is not clear what is encompassed by or constitutes “the form of a slot”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim 10 recites “the through- openings at both ends of the railing perpendicular to the longitudinal axis of the railing” and claim 11 recites “the first through-opening perpendicular to the longitudinal axis of the railing”; consulting figures 3b and 4a of the current invention, it appears that the opposite is true i.e. through openings 32a and 34a are parallel (not perpendicular) to the longitudinal axis 28 of the railing 20a.

    PNG
    media_image1.png
    234
    487
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schworer, US (6422345).  
In regards to claim 1 Schworer discloses:
	A scaffolding element (figs. 5a-c) having a scaffolding pole (3) and a longitudinally extending fastening element (28) for attaching a railing (18) to the scaffolding pole, wherein the fastening element is rigidly connected to the scaffolding pole (at weld 32) and the fastening element has a fastening element body (28), characterized in that the longitudinal axis of the free end of the fastening element body runs parallel +/_ 25 degrees to the longitudinal axis of the scaffolding pole (see annotated drawings), and the fastening element has a projection (right hand side 30; see annotated drawings) on the fastening element body projecting toward the scaffolding pole (see annotated drawings).

    PNG
    media_image2.png
    515
    591
    media_image2.png
    Greyscale

	In regards to claim 2, see fig. 5a which shows the body as “L-shaped”.
	In regards to claim 3, Schworer discloses the projection is formed by a bead (right hand side 30), which extends at least partially radially around the fastening element body (as shown in figs. 5b & 5c).
	In regards to claim 4, Schworer discloses the bead does not project beyond the fastening element body on the side of the fastening element facing away from the scaffolding pole (as shown in fig. 5a where the side of the fastening element facing away from the pole is at the edge of the left-hand side 30).
In regards to claim 5, a cross-section into the page when looking at fig. 5a is uniform, therefore the “body has a uniform cross-section”
	In regards to claim 6, Schworer discloses the fastening element body is welded (at 32) directly to the scaffolding pole.
	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgman, US (2726902).  
In regards to claim 1 Borgman discloses:
	A scaffolding element (figs. 1, 2) having a scaffolding pole (10) and a longitudinally extending fastening element (15, 20, 25, 30) for attaching a railing to the scaffolding pole, wherein the fastening element is rigidly connected to the scaffolding pole and the fastening element has a fastening element body (25), characterized in that the longitudinal axis (along the major axis of 16) of the free end of the fastening element body runs parallel +/_ 25 degrees to the longitudinal axis of the scaffolding pole (when 25 is in the solid position shown in fig. 2), and the fastening element has a projection (29, 30) on the fastening element body projecting toward the scaffolding pole (29 projecting toward 10 when 25 is in the solid position shown in fig. 2).
	In regards to claim 2 Borgman discloses the fastening element body is L-shaped (corner of L-shape at 25a).
	In regards to claim 3 Borgman discloses the projection is formed by a bead (30), which extends at least partially radially around the fastening element body (30 extends around inner radial corner of 16/18).
	In regards to claim 4 Borgman discloses the bead does not project beyond the fastening element body on the side of the fastening element facing away from the scaffolding pole (fig. 2).
	In regards to claim 6 Borgman discloses the fastening element body is welded (at 20a & 18a) directly to the scaffolding pole.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael, DE (102004005636) (provided in IDS).
In regards to claim 1 Michael discloses:
A scaffolding element (figs. 1a, 1b) having a scaffolding pole (2) and a longitudinally extending fastening element (1) for attaching a railing to the scaffolding pole, wherein the fastening element is rigidly connected (at weld seam 4) to the scaffolding pole and the fastening element has a fastening element body (1 including 3, 5, 6), characterized in that the longitudinal axis of the free end of the fastening element body runs parallel +/_ 25 degrees to the longitudinal axis of the scaffolding pole (see annotated drawings), and the fastening element has a projection (5) on the fastening element body projecting toward the scaffolding pole (as shown in fig. 1a).

    PNG
    media_image3.png
    741
    443
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    243
    694
    media_image4.png
    Greyscale

	In regards to claim 2 Michael discloses the fastening element body is L-shaped (to clarify while one leg of the L-shape is curled; the overall shape of the fastening element 1 is an L-shape).
	In regards to claim 5 Michael discloses the fastening element body has a uniform cross-section (at least along the horizontal section as shown in fig. 1a).
	In regards to claim 6 Michael discloses the fastening element body is welded directly to the scaffolding pole (as weld seam 4; as described in Paragraph [0036] above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michael as applied to claim 1 above, and further in view of Jackson, US (5112155).
In regards to claim 7 Michael does not disclose a fastening element plate which is connected on one side to the fastening element body and is welded on the opposite side to the scaffolding pole.
However, Jackson teaches the scaffolding element (22) has a fastening element plate (58; fig. 10) which is connected on one side to the fastening element body (when 60 is screwed into 58) and is welded on the opposite side to the scaffolding pole (fig. 10).

    PNG
    media_image5.png
    301
    355
    media_image5.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize a fastening plate as taught by Jackson to attach the fastening element to the scaffolding element of Michael in order to provide for a detachment protocol to switch fastening elements when worn or damaged versus having to grind off the weldment. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Michael as applied to claim 1 above, and further in view of Breeze, GB (1242224) (provided in IDS). 
In regards to claim 8 Michael discloses A scaffold (figs. 2, 3) having a scaffolding element (figs. 1a, 1b) according to claim 1 (as detailed in regards to claim 1 above) and a railing (14).
In regards to claim 8 Michael does not disclose railing has on both ends in each case a first through-opening enclosed all around in the form of a slot for receiving a fastening element body.
However, Breeze teaches (as best understood) railing (12) has on both ends in each case a first through-opening (17s) enclosed all around in the form of a slot (as shown in figs. 2, 4) for receiving a fastening element body (10).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the through-openings taught by Breeze at both ends of the railing of Michael in order to provide a slotted opening that can receive the head 3 of the fastening element 1 through the large opening portion 19; fig. 4 of slot 17 of Breeze and slide into the narrow portion 20; fig. 4 in order to maintain attachment to the fastening element.    
	In regards to claim 9 Breeze teaches the railing has a second through-opening (the second of 17s on locking member 16; fig. 4) enclosed all around in the form of a slot (as shown in fig. 4) for receiving a fastening element body.
	In regards to claim 10 Breeze teaches the through- openings at both ends of the railing perpendicular to the longitudinal axis of the railing are each spaced equidistant from the outer edge of the railing (see annotated drawings below).
		
    PNG
    media_image6.png
    509
    643
    media_image6.png
    Greyscale

	In regards to claim 11 Breeze teaches the clear width of the first through-opening perpendicular to the longitudinal axis of the railing corresponds to the maximum cross- sectional width of the fastening element (see annotated drawings below) with a clearance fit (inherent in order to fit onto the fastening element).

    PNG
    media_image7.png
    493
    602
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                                                                                                                                                                                                                                /DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634